Order entered November 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00771-CV

                          SAKINAH BAYNARD, Appellant

                                      V.

                     BLUE MOUNTAIN TX LLC, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-02842-E

                                    ORDER

      The docket sheet included in the clerk’s record filed November 10, 2021

concerns an unrelated case. Accordingly, we STRIKE the record and ORDER

Dallas County Clerk John F. Warren to file a corrected record no later than

November 19, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE